DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of (combination) rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reciting “the four sides surrounding the radiating element” is indefinite for lacking antecedent basis.
Claims 2-14 are rejected for depending therefrom. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over “Taira” (US 6731243). 
Claim 1: As best understood, Taira discloses a patch antenna comprising: 
a flat-plate radiating element 33 (Fig. 4); and 
a metal wall 35 provided outside a peripheral edge of the radiating element, such that a wall surface of the metal wall intersects a line connecting a center of the radiating element and a feeding point 34 (Fig. 3), 
wherein the metal wall includes an opening 35a on at least one side of the four sides surrounding the radiating element (col. 3, third-fifth para).

Claims 2-3: Taira discloses the patch antenna according to claim 1, wherein the metal wall 35 protrudes forward (above 33) of the radiating element 33 in a radiation direction (see Figs. 4); 
wherein the metal wall 35 is installed by being electrically isolated from a ground plate 31 (see Figs. 3-4). 

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over IDS document “Schillmeier” (US 7821460) in view of Taira (cited above).
Claim 1: As best understood, Schillmeier discloses a patch antenna comprising: 
a flat-plate radiating element 7 (Fig. 3); and 
a metal wall 13 (col. 6, ll. 33-40) provided outside a peripheral edge of the radiating element, such that a wall surface 13’ (Fig. 4) of the metal wall intersects a line connecting a center of the radiating element and a feeding point 9 (see Figs. 3-4).
Schillmeier fails to expressly teach wherein the metal wall includes an opening on at least one side of the four sides surrounding the radiating element. 
Taira discloses wherein the metal wall 35 (Fig. 4) includes an opening 35a on at least one side of the four sides surrounding the radiating element.
Taira teaches “A box-like cavity 35 is placed on the ground plane 31 so as to cover the entire antenna element 33. The cavity 35 is made of a metal plate such as brass, aluminum, and the like…The opening 35a of this cavity 35 is formed in order to provide high electromagnetic field radiation characteristics in a wide range of elevation angles, especially toward a low elevation angle without reducing the size of the antenna element 33. It is possible to change electromagnetic field radiation characteristics especially toward a low elevation angle by adjusting the size of the opening 35a with reference to the antenna element 33 and a distance between the opening 35a and the antenna element 33.” (Col 3, third-fifth paras.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Schillmeier’s invention such that wherein the metal wall includes an opening on at least one side of the four sides surrounding the radiating element, in order to provide high electromagnetic field radiation characteristics in a wide range of elevation angles. 
 

wherein the metal wall 13  is installed by being electrically isolated from a ground plate 3 (see Fig. 3). 

Claims 4, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schillmeier and Taira as applied to claim 3 above, and further in view of “Heyde” (US 6756942). 
Claims 4 and 5: Schillmeier fails to expressly teach a metal part composed of a base and the metal wall formed by a bent-shaped metal; and an antenna main body having the radiating element and the ground plate, where the ground plate is installed by being spaced away from the base and thereby electrically isolated from the metal part; 
wherein: the metal wall is placed on either side of the radiating element; and the metal part has a bent shape formed by the base located in a central portion and the metal wall located on one side and another side.
Heyde discloses a metal part composed of a base 3 (Fig. 1) and the metal wall (4, 5) formed by a bent-shaped metal; and an antenna main body having the radiating element (16, 17) and the ground plate 13, where the ground plate is installed by being spaced away from the base 3 and thereby electrically isolated from the metal part; 
wherein: the metal wall 4 is placed on either side of the radiating element; and the metal part has a bent shape formed by the base 3 located in a central portion and the metal wall 4 (on left and right of 13) located on one side and another side.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Schillmeier’s invention to include a metal part composed of a base and the metal wall formed by a bent-shaped metal, and an antenna main body having the radiating 

Claim 12: As best understood, Schillmeier discloses an antenna device for a vehicle (col. 5, ll. 29-39), the antenna device being equipped with the patch antenna according to claim 5, the antenna device comprising: 
a housing (inherent when installed in a vehicle) installed in a predetermined orientation at a predetermined position of the vehicle (col. 5, ll. 29-39); and 
a support 15 supporting the patch antenna such that the patch antenna is directed so as to perform at least receiving vertically polarized waves when the housing is installed in the predetermined orientation at the predetermined position (this limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).).

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schillmeier and Taira as applied respectively to claims 1 and 3 and above, and further in view of “Kondoh” (US 6337661). 
Claims 6 and 11: Schillmeier fails to expressly teach wherein the metal wall is formed as a thin metal film.

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Schillmeier’s invention such that wherein the metal wall is formed as a thin metal film, in order to use a desired conductive material to prevent any electromagnetic interference (Kondoh, abstract). 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schillmeier (cited above). 
Claims 7-8: As best understood, Schillmeier discloses an antenna device for a vehicle, the antenna device being equipped with the patch antenna according to claim 1, the antenna device comprising: 
a housing (inherently) installed in a predetermined orientation at a predetermined position of the vehicle (col. 5, ll. 29-39); and 
a support 15 (Fig. 3) supporting the patch antenna such that the patch antenna is directed so as to perform at least receiving vertically polarized waves when the housing is installed in the predetermined orientation at the predetermined position (this limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).); 
wherein the metal wall 13 is installed by being electrically isolated from a ground plate 3 (see Fig. 3).
Claims 1-5, 8-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Heyde (cited above).
Claim 1: As best understood, Heyde discloses a patch antenna comprising: 
a flat-plate radiating element 16, 17 (Fig. 1); and 
a metal wall 4 provided outside a peripheral edge of the radiating element, such that a wall surface of the metal wall intersects a line 9 connecting a center of the radiating element and a feeding point (inherent via stripline network 15),
wherein the metal wall includes an opening 19 on at least one side of the four sides surrounding the radiating element. 

Claims 2-5: Heyde discloses the patch antenna according to claim 1, wherein the metal wall protrudes forward (using 5) of the radiating element in a radiation direction (see Figs. 1-2);
wherein the metal wall 4  is installed by being electrically isolated from a ground plate 13(see Fig. 1). 
further comprising: a metal part composed of a base 3 (Fig. 1) and the metal wall (4, 5) formed by a bent-shaped metal; and an antenna main body having the radiating element (16, 17) and the ground plate 13, where the ground plate is installed by being spaced away from the base 3 and thereby electrically isolated from the metal part; 
wherein: the metal wall 4 is placed on either side of the radiating element; and the metal part has a bent shape formed by the base 3 located in a central portion and the metal wall 4 (on left and right of 13) located on one side and another side.
 
Claims 8-10: Heyde discloses the patch antenna according to claim 1, wherein the metal wall protrudes forward (using lugs 5) of the radiating element in a radiation direction (see Figs. 1-2); 

further comprising: a metal part composed of a base 3 and the metal wall 4 formed by a bent-shaped metal (see Fig. 1); and an antenna main body having the radiating element 16, 17 and the ground plate 13, where the ground plate 13 is installed by being spaced away from the base 3 and thereby electrically isolated from the metal part (see Fig. 1); 
wherein: the metal wall 4 is placed on either side of the radiating element; and the metal part has a bent shape formed by the base located in a central portion and the metal wall located on one side and another (see Fig. 1).

Claim 14: Heyde discloses the patch antenna according to claim 1, further comprising: 
an antenna main body including the radiating element (16, 17; Fig. 1); and 
a housing 2 defining an accommodation (“interior”) space accommodating the antenna main body and the metal wall 4, wherein 
the metal wall is disposed between the antenna main body and the housing (see Fig. 1), and 
the housing includes a protrusion 10 which protrudes from a bottom face 3 to the accommodation space and on which the antenna main body is mounted (see Fig. 1).

Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/HASAN ISLAM/Primary Examiner, Art Unit 2845